Citation Nr: 1442624	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), anxiety disorder NOS, adjustment disorder, and mood disorder NOS.


REPRESENTATION

Appellant represented by:	Virgina A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972, and from April 1975 to May 1975; he also had National Guard service from December 1979 to April 1995.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Indianapolis, Indiana, which denied entitlement to service connection for PTSD.

The Board has previously considered this claim.  In a January 2006 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney (hereinafter known as "the parties") filed a Joint Motion for partial Remand ("Joint Motion"), requesting that the Court vacate the decision.  By an Order dated October 2007, the Court granted the parties' Joint Motion, vacated the decision and remanded the claim to the Board for compliance with the directives specified by the Court. 

In a March 2008 decision, the Board remanded the claim to the RO for further evidentiary and due process development.  Thereafter, in a December 2009 Supplemental Statement of the Case ("SSOC"), the RO continued its previous denial of the Veteran's claim.  In a subsequent decision, dated October 2010, the Board issued a decision denying the Veteran's claim.  

Thereafter, the Veteran again appealed the Board's decision to the Court.  In March 2012, while the case was pending, the parties filed another Joint Motion, requesting that the Court vacate the decision.  By an Order dated March 2012, the Court granted the parties' Joint Motion, vacated the decision and remanded the claim to the Board for compliance with the directives specified by the Court. 

Then, in a September 2012 decision, the Board again remanded the claim to the RO for additional development.  Thereafter, in an April 2014 SSOC, the RO continued the denial of the Veteran's claim for service connection for PTSD.

The Veteran's claim on appeal was previously characterized as a claim of service connection for posttraumatic stress disorder (PTSD).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been given various psychiatric disorder diagnoses.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, anxiety disorder NOS, adjustment disorder, and mood disorder NOS. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal. As such, they have been considered in the adjudication of this issue.


FINDINGS OF FACT
 
1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy in service.

3.  The occurrence of two of the Veteran's claimed in service stressful experiences, injuries in August 1980 and July 1993, has been corroborated by available service records.

4.  The competent, most persuasive medical evidence shows that the Veteran does not have a current valid diagnosis of PTSD.

5.  The Veteran's variously diagnosed acquired psychiatric disorders have not been related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, anxiety disorder NOS, adjustment disorder, and mood disorder NOS are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

In October 2001, the RO sent a letter to the Veteran requesting additional information regarding his specific stressor related to his PTSD claim for service connection.  A November 2003 post-rating RO letter informed the Veteran of the VA's responsibilities to notify and assist him in his claim, and of what was need to establish entitlement to service connection.  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, that 2003 letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  It further specified what evidence the VA had received; what evidence it was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2003 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the 2003 document meeting the VCAA's notice requirements was furnished to the Veteran subsequent to the June 2002 rating action on appeal.  However, the Board finds that the delay in issuing the full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the Veteran because it did not affect the essential fairness of the adjudication, in that his claim was fully developed and readjudicated after notice was provided, as reflected in the March 2005 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  As indicated above, the Veteran has been notified of what was needed to substantiate his claim for service connection for PTSD, and afforded numerous opportunities to present information and/or evidence in support thereof.  As a result of RO development and the Board remand, comprehensive documentation, identified below, has been associated with the claims folder and considered in connection with the Veteran's appeal.  Hence, the Board finds that any failure on the part of the VA in not completely fulfilling VCAA notice requirements prior to the RO's initial adjudication of the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  
  
In March 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Veteran was notified of the degree of disability and the effective date information in a March 2006 RO letter, thus meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the Veteran in obtaining all available evidence necessary to substantiate his claim, to include obtaining all available service medical, personnel, and administrative records, and numerous post-service VA medical records.  The Veteran was afforded comprehensive VA examinations in August 2009 and September 2012.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In January and May 2008, the Veteran stated that he had no additional information or evidence to submit in connection with his claim.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski,  2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran contends that he has PTSD as a result of having experienced stressful events in service, to include injuring his right knee in August 1980 when moving a heavy trailer over rough terrain, and injuring his neck and upper back in July 1993 when he fell while constructing a framed tent.

The service medical records are negative for findings or diagnoses of any PTSD or psychiatric symptoms.

The service records document a left knee injury in August 1980 while the Veteran was performing annual training when moving a heavy trailer over rough terrain, and a neck and upper back injury in July 1993 after he fell while constructing a framed tent.

The post-service medical evidence dates from 2000 and includes VA outpatient notations of various diagnoses including PTSD, somatization disorder, and personality disorder NOS with narcissistic, histrionic, and passive aggressive features.  In June 2000, the Veteran and his wife were noted to be having difficulty managing stress and lack of intimacy, with reference to several major stressors that mainly involved their children and their inability to find time to relax together.

In March and April 2001, a VA psychologist noted a diagnosis of PTSD, and the Veteran's marital problems and inability to show emotion.  The Veteran was going through a divorce, and the examiner explored the roots of the emotional problem in his sexual trauma as a child, as well as non-combat trauma during military service, including a trailer accident.  

On May 2002 VA general medical examination, the Veteran complained of inability to work due to depression and anxiety, and the impressions included PTSD. 

On November 2004 VA examination, the Veteran was noted not to have experienced any combat in his military service.  He gave a history of trauma in service, injuring his right knee in August 1980 when moving a heavy trailer over rough terrain, and injuring his neck and upper back in July 1993 when he fell while constructing a framed tent.  He also gave a history of having been molested as a child by a stranger.  Psychological testing revealed very strong evidence for severe depression and anxiety.  The diagnoses were PTSD, dysthymia, somatization disorder, and personality disorder.  The physician commented that, while the Veteran met the criteria for PTSD based on his symptoms and documentation of the traumatic events that occurred in military service, he also reported a pre-service history of sexual molestation as a child, and the examiner could not determine the exact trigger or cause of the current PTSD without resorting to mere speculation.  

In early January 2005, another VA physician reviewed the claims folder and the Veteran's documented medical history, including the 2001 VA psychologist's reports, the 2004 VA examination report, and the Veteran's long history of personality difficulties, depression, anxiety, and difficulty maintaining marital relationships, as well as history of sexual molestation as a child.  The doctor commented that the Veteran had been given a diagnosis of PTSD secondary to his avoidance behaviors, nightmares, and flashbacks, even though he did not endorse any symptoms of nightmares and flashbacks during evaluations in 2004.  After reviewing his verified stressors during military service, the physician opined that it was not at least as likely as not that PTSD was a result of those verified stressors, and that it was not possible to separate the etiology of the Veteran's symptoms and functional impairment.    

In late January 2005, the Veteran was hospitalized at a VA medical facility for treatment of major depression with suicidal ideation.  He reported thoughts of causing a car accident to kill himself after the death of his brother in mid-January.  During his hospital course, the Veteran was treated for bereavement with suicidal ideation and dysthymia, but it was difficult to determine whether he had claimed PTSD, as he did not describe other symptoms associated with PTSD such as intrusive thoughts, nightmares, or avoidance of situations associated with the trauma.  A diagnosis of major depressive disorder, personality disorder NOS with avoidant, schizoid, and borderline features was also noted (based on past testing).  The discharge diagnoses were normal bereavement, dysthymia, alcohol abuse, and personality disorder.    

In February 2005, the Veteran's the treating provider noted diagnoses of normal bereavement and personality disorder NOS with avoidant, schizoid, and borderline features based on past testing.  Intermittent treatment notes from March 2005 through June 2007, listed diagnoses included a history of PTSD (non-combat), dysthymia, bereavement in remission, and personality disorder NOS based testing.  Treatment notes from August and October 2007 indicate diagnoses of PTSD (non-combat), major depressive disorder, bereavement, and nicotine dependence.   

On August 2009 VA examination, the clinical psychologist reviewed the claims folder and the Veteran's medical records, which showed treatment for varied diagnoses including dysthymic disorder, somatization disorder, personality disorder, PTSD, and major depression.  The examiner also reviewed the 2004 VA examination report, the 2005 VA physician's report, and the January 2005 VA hospital report.  The Veteran currently reported depression due to his brother's and father's deaths, and his own current medical and financial problems and unemployment.  He also reported sexual molestation as a child.  The examiner noted that the claimant had a history of a knee, neck, and back injuries in service, but no combat experience.  

After examination, the psychologist noted that the Veteran had 2 verified military service stressors: a knee injury while moving a heavy trailer, and a head and back injury after a fall.  However, the Veteran did not describe these incidents as life-threatening, and he denied any PTSD symptoms in response thereto.  Rather, the examiner noted that the majority of the Veteran's symptoms were most closely linked to his brother's death and feelings of guilt.  As a result, the doctor opined that his verified military stressors did not meet a criterion for PTSD, and also noted that childhood incidents of sexual molestation and his father's death did meet a criterion for PTSD.  

The final diagnosis was depressive disorder manifested by a depressed mood, irritability, difficulty concentrating, sleep problems, fatigue, and decreased appetite.  The Veteran described depression in the context of his brother's and father's deaths and his own current medical and financial problems and unemployment.  The psychologist opined that the claimant did not meet the full criteria for PTSD, that most of his symptoms were best accounted for by a diagnosis of a depressive disorder, and that the latter diagnosed disability was not directly related to his military service, but rather to his several life stressors enumerated above, in addition to his childhood experiences.

Following the previous Board remand, the Veteran was provided another VA examination in September 2012 to determine the etiology of his claimed acquired psychiatric disorders.  The examiner found that the Veteran met the criteria for adjustment disorder, with mixed anxiety and depressed mood, but did not diagnose the Veteran with PTSD.  The examiner thoroughly reviewed the claims file, service medical records and VA treatment records and explained to the Veteran the purpose of the VA examination.  The Veteran described his childhood as being "most kids back then" and denied any abuse or neglect during childhood, even after the examiner asked if the Veteran had any negative experiences in his childhood.  The Veteran stated that his mood was irritable, and that he is afraid of dying but that he also has a "death wish."  The Veteran denied any activities due to finances and reported sleep trouble due to his sleep apnea.  The Veteran also stated that he has "dreams" but indicated that he does not "remember much about them" but noted that they involve his dad, his brother, and the military.  The Veteran reported anger, but denied homicidal ideation and current suicidal ideation.  The Veteran denied panic symptoms.  

The Veteran also described his traumatic experiences in the military, including the injury he sustained when the trailer rolled onto his knee.  Additionally, the Veteran described the event in which his hand was inside a tube related to an M80 that was being fired.  The Veteran sustained powder burns to his left hand and eye and he stated that the experience frightened him.  Finally, the Veteran also reported an event where he was engaged in an exercise on the firing range and he and his fellow servicemen were exposed to "friendly fire."  In describing this event, the Veteran stated that he was not scared; in fact, he stated that he "figured if you get hit you're either going to survive it or not, it's a part of life."  It was not until later, the Veteran said, that the event started to affect him.  

The examiner analyzed each of the reported stressors and concluded that none of the Veteran's stressors are adequate to support a diagnosis of PTSD and that none of the stressors related to a fear of hostile military or terrorist activity.  The examiner stated that the Veteran has not been exposed to a traumatic event sufficient to establish the first criterion for PTSD.  Furthermore, the examiner indicated that the Veteran does not persistently experience the traumatic event and there were no symptoms arising from the events the Veteran described.  

In formulating his opinion, the examiner stated that the Veteran's experiences that occurred while he was serving in the National Guard do not rise to the level of traumatic stressors.  The examiner stated that that the Veteran's experiences may have caused "some situational discomfort and stress that would be in the expectable range of response experienced by most people."  The examiner also explained that the Veteran does not meet the criteria for PTSD.  The examiner diagnosed the Veteran with adjustment disorder, mixed, and stated that the symptoms of which have been negatively impacted by his history of the loss of significant family members and his own declining health condition.  The examiner stated that, since the Veteran does not meet the criteria for PTSD, is less likely than not related to service directly or indirectly.  With regard to the diagnosis of adjustment disorder, the examiner stated that he could not determine without resorting to mere speculation whether it is at least as likely as not that the disorder is related to service.  By way of rationale, the examiner indicated that given the Veteran's long length of service, lack of treatment in the military, and difficulty determining the date of onset of his symptoms, he could not proffer an opinion.  

The examiner went on to explain that the Veteran does not exhibit the kind of sequela generally present with combat-related PTSD.  The examiner conceded that the events the Veteran described were undoubtedly distressing, but indicated that they have not caused the Veteran chronic dysfunction and impairment as a result.  Indeed, the examiner found that it appears the Veteran has had difficulty adjusting to life following the military, and more recently, to his worsening health conditions that limit his functioning.  The examiner also noted the Veteran's limited resources for coping, and stated that they have been reduced further by his poor health.  The examiner also noted that, while the Veteran reported sexual molestation at his August 2009 examination, the Veteran denied any abuse in childhood at the September 2012 examination.  Similarly, the examiner noted that the Veteran recalled the accidental live fire event with "some satisfaction that he was finally getting the opportunity to have a combat experience after being denied entry into the Marines."  The examiner explained that it is likely that the Veteran, "in seeking to find an explanation for his difficult readjustment to civilian life, has attempted to make sense of his problems by attributing them to PTSD... but the result of the present examination do not bear this out."

Finally, the examiner addressed the Veteran's previous treatment records that show various diagnoses including adjustment disorder, anxiety disorder NOS, mood disorder, PTSD (by history), somatization disorder, and personality disorder NOS.  The examiner noted a lack of consensus among the treating providers as to the correct diagnosis for the Veteran and indicated that the lack of consensus "highlights the difficulty in accounting for disparities between his presenting complaints and his personal history." 

In this case, the service and post-service records contain no evidence of combat service.  Although the service records sufficiently verify two stressors, a left knee injury in August 1980 while the Veteran was performing annual training when moving a heavy trailer over rough terrain, and a neck and upper back injury in July 1993 after he fell while constructing a framed tent, the Board finds that the Veteran does not have a valid diagnosis of PTSD that is related thereto. 

Numerous VA medical records from 2000 to 2008 contain various psychiatric notations, assessments, impressions, and diagnoses.  However, the Board finds that those notations do not indicate a valid diagnosis of PTSD conforming to 38 C.F.R. § 4.125 that was arrived at after review of the Veteran's documented military and medical history, his service medical, personnel, and administrative records, and post-service medical records, consideration of his claimed in-service stressors, and comprehensive examination and testing of the Veteran.  In this regard, the Board observes that the VA psychologist in March and April 2001 apparently merely carried over a "diagnosis of PTSD" from previous medical records, and no such diagnosis was arrived at after current examination of the Veteran.  Similarly, the impression of PTSD on May 2002 VA general medical examination was not arrived at after any comprehensive psychiatric examination of the Veteran.  Several psychiatric disorders were diagnosed on November 2004 VA examination, including PTSD, dysthymia, and somatization and personality disorders, but the examiner was unable to determine whether any PTSD was caused by pre-service or in-service stressors.  In January 2005, a VA physician noted that the Veteran had been given a diagnosis of PTSD secondary to his avoidance behaviors, nightmares, and flashbacks, even though he did not endorse any symptoms of nightmares and flashbacks during evaluations in 2004.  After reviewing his verified stressors during military service, the physician opined that it was not at least as likely as not that PTSD was a result of those verified stressors.  Thus, the Board concludes that the abovementioned notations including PTSD from 2000 to 2008 are not persuasive medical evidence of a valid diagnosis of that psychiatric disorder.  

Rather, the Board finds that the competent, more persuasive medical evidence in this case, as indicated by the comprehensive August 2009 and September 2012 VA examinations, definitively show that the Veteran does not have a current valid diagnosis of PTSD.  In reaching this determination, the Board accords great probative value to the 2009 and 2012 VA examination reports, wherein the clinical psychologists reviewed the claims folder and the entire evidence of record, including the Veteran's military and post-service psychosocial history, his service medical, personnel, and administrative records, his verified in-service stressors, and post-service medical records, and reached his well-reasoned conclusions after thorough mental status examination of the claimant.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  As the most persuasive, competent and probative medical evidence on the question of psychiatric diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD, the Board finds that a critical element to establish service connection therefore is lacking. 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the competent, most persuasive evidence does not provide valid indicia of the disability for which service connection is sought (and hence, no evidence of a nexus between that disability and military service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the most persuasive and competent medical evidence (the August 2009 VA examination report) shows no current valid diagnosis of PTSD, the Board finds that service connection for that claimed disability is not warranted.  In reaching this conclusion, the Board has considered the Court's decision in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded therefor is satisfied when he has a disability at the time that a claim for VA disability compensation is filed, or during the pendency of that claim, and he may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim).  However, the Board, for the reasons stated above, has determined that the various notations, assessments, impressions, and diagnoses including PTSD from 2000 to 2008 are not persuasive medical evidence of a valid diagnosis of that psychiatric disorder, as a result of which the Court's decision in McClain provides no basis for the grant of service connection in this case. 

In addition to the medical evidence of record, the Board also has considered the Veteran's assertions in connection with the claim on appeal.  However, as a layman without appropriate medical training and expertise, the Veteran simply is not competent to render a probative (persuasive) opinion on the key medical matter in this case-such as whether he currently meets the diagnostic criteria for PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  The Board emphasizes that medical matters such as diagnosis, causation, and etiology are solely within the province of trained medical professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1993).  As noted above, the most persuasive, competent and probative medical evidence on the question of psychiatric diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.  Rather, the abovementioned medical evidence supports the 2009 VA medical diagnosis of a depressive disorder, which the examiner opined was not directly related to the Veteran's military service, but rather to his several other enumerated life stressors, in addition to his childhood experiences.

The Board notes that the Veteran has been variously diagnosed with adjustment disorder, anxiety disorder NOS, mood disorder NOS, somatization disorder, and personality disorder NOS, and that his claim has been expanded to include all psychiatric diagnoses.  However, none of these additional psychiatric disorders have been related to the Veteran's stressors or his military service.  At the August 2009 examination, the examiner diagnosed the Veteran with depressive disorder NOS but related the symptoms to the Veteran's brother's death, his father's death, as well as the Veteran's own medical problems, unemployment, and financial problems.  The examiner also stated that the Veteran's depressive disorder is also connected to his childhood experiences.  The opinion included an adequate rationale in determining that the Veteran's current acquired psychiatric disorders were less likely as not caused by, aggravated, or related to his period of service.  Then, the September 2012 examiner stated that the Veteran's adjustment disorder cannot be related to service without resort to speculation.  Again, the examiner provided a sufficient rationale regarding his inability to determine an etiology for the acquired psychiatric disorders.  The VA opinions were based, at least in part, on examination and interview of the Veteran.  Furthermore, both opinions were offered after a review the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Both of the VA examination reports expressly demonstrate the physicians' review of the Veteran's medical and occupational history, both during service and after separation.  It is clear that the examiners took into consideration all relevant factors in giving their opinions, and as such the opinions are provided great probative weigh .  

The Board has also considered the Veteran's opinion that his variously diagnosed acquired psychiatric disorders are related to service.  However, whether symptoms the Veteran has experienced or currently experiences are in any way related to his service requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  To the extent that the Veteran himself believes that his current acquired psychiatric disorders are due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current acquired psychiatric disorders is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

Therefore, the weight of the competent and probative evidence does not show the Veteran's current acquired psychiatric disorders are related to his period of service, to include any stressful events he experienced therein.  Under these circumstances, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, anxiety disorder NOS, mood disorder NOS, somatization disorder, and personality disorder NOS must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, anxiety disorder NOS, mood disorder NOS, somatization disorder, and personality disorder NOS must be denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


